CLAY, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority opinion as to the claims brought by Plaintiff, Carlton B. Parks, for race discrimination and denial of due process; however, because Plaintiff proffered sufficient evidence to create a genuine issue of material fact as to his claim for unlawful retaliation, I respectfully dissent on that issue.
Contrary to the majority’s assertion, the evidence adduced by Plaintiff as to his retaliation claim amounts to more than a “generous construction” of Plaintiffs “timing” argument. In making this assertion, the majority fails to view the evidence and all reasonable inferences derived therefrom in the hght most favorable to Plaintiff in contravention of the summary judgment standard. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1848, 89 L.Ed.2d 538 (1986). For example, the majority dismisses Plaintiffs allegations regarding Chief Dotson’s policy of giving officers the benefit of the doubt in cases involving police misconduct under circumstances where it is the officer’s word against a citizen’s, and a credibility determination must be made. The majority uncritically accepts Chief Dotson’s testimony that he had not always given officers the benefit of the doubt. Even assuming Chief Dotson’s testimony in this regard to be true, a factual issue remains as to whether he failed to give Plaintiff the benefit of the doubt in this case as a result of Plaintiffs complaints of race discrimination. The majority claims that Plaintiff has failed to adduce any evidence to indicate that the reason Chief Dotson failed to give Plaintiff the benefit of the doubt was because of race; however, Plaintiff has shown temporal proximity of Chief Dotson’s actions to Plaintiffs protected claims of race discrimination, and Chief Dotson has failed to provide any reason as to why he chose not to give Plaintiff the benefit of the doubt. Thus, viewing Chief Dotson’s actions in the fight most favorable to Plaintiff, an inference of unlawful motivation is created sufficient to establish a triable issue for the jury. See id.
In addition, the majority claims that Plaintiff failed to present evidence that Chief Dotson had any doubts about the truth of LaShundra Brown’s allegations. The majority dismisses Plaintiffs claims made at oral argument that there was ample evidence before the district court as to the validity of Brown’s allegations by noting that the issue is not whether Chief Dotson exercised good judgment in believing Brown, but whether his judgment was for an illicit reason. The majority’s conclusion in this regard begs the question because if the record indicates that Chief Dotson did not have a basis to believe Brown, then a factual issue is created as to whether he chose to believe Brown based upon an unlawful motive to retaliate against Plaintiff for his protected speech. See, e.g., Cockrel v. Shelby County Sch. Dist., 270 F.3d 1036, 1055-056 (6th Cir.2002). Thus, by concluding that the issue is not whether Chief Dotston exercised good judgment, the majority fails to so much as consider evidence that goes to the very heart of Plaintiffs claim-in contravention of the summary judgment standard requiring that the evidence and all reasonable inferences drawn therefrom be viewed in favor of the nonmoving party. See Matsushita Elec. Indus., 475 U.S. at 587, 106 S.Ct. 1348.
Along these fines, evidence that Chief Dotson refused to await the DNA test results that may have proven or disproven Plaintiffs version of the events before proceeding with the hearing that led to Plain*445tiffs termination, as well as evidence that Plaintiff was misled by being erroneously told that his prior record would not be used in support of his termination, provide further factual bases upon which a jury could conclude that Plaintiff was discharged for engaging in protected speech. The majority’s conclusion that evidence of Chief Dotson’s refusal to continue or adjourn the matter until such time that the DNA test results could be obtained is of no moment because Plaintiff has not shown that the denial was “unusual,” unduly minimizes the potential significance of this evidence and completely misconstrues Plaintiffs burden of proof at the summary judgment stage. That is, in order to survive summary judgment, Plaintiff need not demonstrate the Chief Dotson’s refusal was “unusual,” Plaintiff need only demonstrate that a reasonable jury could infer that refusal was for an invidious reason. See Cockrel, 270 F.3d at 1055 (noting that a plaintiff alleging First Amendment retaliation need only show that the plaintiff’s speech, at least in part, motivated the defendants to discharge her). And, indeed, Chief Dotson’s refusal to continue or adjourn Plaintiffs hearing to await DNA evidence that could have exonerated Plaintiff, coupled with the fact that Plaintiff had made several complaints of race discrimination just a couple of months prior to the hearing, certainly creates a factual issue as to whether Chief Dotson’s decision was motivated by Plaintiff’s complaints. See id.
In summary, circumstantial evidence of Chief Dotson’s decision not to give Plaintiff the benefit of the doubt as he had done for other officers under similar circumstances in the past; his decision to credit Brown’s testimony over Plaintiffs claims, despite evidence to indicate that Brown was not being truthful; and his decisions to deny Plaintiff a continuance for the purpose of awaiting test results that could have possibly exonerated Plaintiff and to admit Plaintiff’s prior record despite informing Plaintiff otherwise, create factual disputes as to whether these decisions, which were made on the heels of Plaintiff’s complaints if race discrimination, were motivated by Plaintiffs protected speech in violation of his First Amendment rights. See id. These factual disputes are sufficient to establish a prima facie case even if claims regarding Plaintiffs paycheck are discounted. Thus, having established a prima facie case, the issue of whether Defendants would have discharged Plaintiff in the absence of Plaintiff’s protected speech is also a question for the jury to decide, as recognized by the majority. See Johnson v. Univ. of Cincinnati, 215 F.3d 561, 564 (6th Cir.2000).
I would therefore reverse the district court’s dismissal of Plaintiffs retaliation claim on summary judgment, and remand the case for trial as to this issue.